DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al (Pub. No. US 2009/0234683).

As per claims 1, 9, 17, Anderson discloses a method comprising: retrieving, via a computing device and over a network, information related to one or more characteristics of a particular application or service deployed in a computing environment (…each transaction has data fields associated with it…the information contained within those data field…beginning with input (transaction data) that potentially contains all three data field representation forms…the Low-Categorical data fields are converted to Numerical Data…see par. 37, 43); associating, via the computing device and based on the information, the particular application or service with a class of applications or services (…system is broken down into two major components…model development component which uses past data to build the statistical model containing information representing learned relationships among a number of variables…and transaction processing component which performs following functions… determines the likelihood of fraud, it creates record in a profile database and it updates the appropriate record in profile database…see par. 44-45); determining, for each application or service in the associated class, a type of personal data collected (see par. 44-45); determining, for the particular application or service, a risk metric indicative of a type of personal data collected by the particular application or service in relation to the type of personal data collected by other applications or services in the associated class (…an affinity database containing records which measure the affinity of each cardholder to each merchant cluster…this database can logically and physically be part of the customer’s behavioral profile…the affinity is a measure of the cardholder’s affinity for a merchant cluster…it may be any useful measure such as activity measures…the transaction identifies a cardholder account number and merchant ID or name…see par. 120-121); and recommending, via the computing device and based on the risk metric, an additional application or service with a lower risk than the particular application or service (see par. 126-127).


As per claims 2, 10, 18, Anderson discloses determining, for the associated class, a composite risk metric indicative of a type of personal data collected by the applications or services in the associated class, wherein the composite risk metric is an aggregate of the determined risk metrics of applications or services in the associated class (see par. 133-134).


As per claims 3, 11, 19, Anderson discloses wherein the recommending the additional application or service is based on the composite risk metric (see par. 145).


As per claims 4, 12, 20, Anderson discloses determining a probability that an application or service in the associated class collects personal data, and wherein the determining the risk metric is based on the probability (see par. 145).


As per claims 5, 13, Anderson discloses wherein the class of applications or services comprises one of: a gaming application, a productivity application, and a music application (see par. 39).


As per claims 6, 14, Anderson discloses wherein the one or more characteristics comprises one or more of: (1) whether the particular application or service enables sharing with other users over the network, (2) whether the application or service incorporates opportunities to purchase other products or services, and (3) whether the particular application or service enables an offering of a commercial advertisement (see par. 120, 122).


As per claims 7, 15, Anderson discloses wherein the one or more characteristics comprises a content rating for the particular application or service (see par. 121).


As per claims 8, 16, Anderson discloses extracting the information related to the one or more characteristics from one or more of a description and a review of the particular application or service (see par. 120).

	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to data integrity and signature verification.

Madhu et al (Pub. No. US 2014/0282977); “Risk Assessment Using Social Networking Data”;
-Teaches the profile data, activity data and application data may be used to identify the user’s vulnerability or exposure to security and privacy risks and to generate alerts to help the user remedy the vulnerabilities in the social profiles…see par. 41.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436